Case 0:18-cv-61047-UU Document 147 Entered on FLSD Docket 07/03/2019 Page 1 of 4
                                                                                    -
                                                                                    hj

                                                                       FILED By              ,     ac
                                                    1o8 college Aven e
                                                    Beckley,w v 2580        10L 03 2019
                                                    June29,2019             /.(
                                                                              t
                                                                              ):
                                                                               8(
                                                                                ë
                                                                                )F
                                                                                 L
                                                                                 JFL
                                                                                   lAlk?tJE
                                                                                        .-   MIA
 Clerk ofthe Court
 US District Court
 400 N.M iam iAve.
 M iam i,FL 33128

 RE:USA v US Stem CellClinic and others,Case 18-cv-61047-UU

 DearSirsand M adam s:

 M y husband and Itraveled to The Villages in orderto have ourstem cells
 harvested on A pril16 ofthiscurrentyear. This procedure istruly a m ini
 Iiposuction w hich has been in use in Am erica fordecades. After thorough
 researching this procedure and discussion,w e decided that ourhealth needs
 could bestbe rem edied orim proved via thisprocedure. M y Iefthip w asinjected
 w ith m y ow n stem cellsand is in bettercondition now that it has been in m any
 years.Threegroin injectionshave helped butthe steroidsIong-term effectsare
 noxiousto hum an tissue.

 To find ourselvesnow withoutaccessto ourown bodytissue isinsane,unjust,
 and surely illegal. W e have paid dearly forthischoice to w hich w e certainly
 should be entitled and expectto have unlim ited future accessto ourow n tissue
 whenwe need furtherinjections.

  M any A m ericansare realizing the planned bind into w hich w e find ourselves due
  to m anipulative,unethicalpracticesvia the FDA-research-pharm a-m edicalties
  which putprofitsfarinfrontofcare forthe citizenry.Thisinjunction provesthat
  statem entand needsto be Iifted.

  M ostcordially,
   ,
       -)
   '
   s4'
  Joyce Yeargan
Case 0:18-cv-61047-UU Document 147 Entered on FLSD Docket 07/03/2019 Page 2 of 4




    CC: US Stem Cell
        SenatorJoe M anchin
        SenatorShelly M oore Capito
        Representative CarolM iller
        President Donald Trum p
        Ned Sharpless,Acting FDA Com m issioner
Case 0:18-cv-61047-UU Document 147 Entered on FLSD Docket 07/03/2019 Page 3 of 4




                                 't 'N
                                     o1
                                 )u N
                                'N7.. . x
                                  Nx   K(
                                        N  .
                                       ),
                                        'N.

                                       '
                                       N(
                                       l
                                       l
                                       -. k
                                          ,
                                           N
Case 0:18-cv-61047-UU Document 147 Entered on FLSD Docket 07/03/2019 Page 4 of 4




                                                                         E
                                                                         œ
                                                                         = c
                                                                         m *
                                                                         o E
                                                                         < œ
                                                                         m
                                                                         D


                                                                         W
                                                                         m
                                                                         O
                                                                         m

                                                                         m
                                                                         c
                                                           *
                                                           '



                                                               /           r-. 'k
                                                               l         = c    ï
                                                               l     .   =    r-     l
                                                                                   . 'I
                                                               1         . ..
                                                               (aw!y f
                                                                 'i  m
                                                               I z$, (
                                                                     ;
                                                                     (;O.) $,4r:
                                                                      j(       ?
                                                                               ) '
                                                                               :.j
                                                                               '
                                                               $h'       > F
                                                                           oD ' /
                                                               k!        Q =         ?
                                                                             e
